Citation Nr: 1429018	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO. 08-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 10 percent for migraines prior to December 14, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The most probative evidence demonstrates that the Veteran's hearing loss was manifested by no more than level IV hearing impairment in the right ear and no more than level V hearing impairment in the left ear for the entire period on appeal.

2. The most probative evidence reflects that the Veteran's migraines were manifested by non-prostrating headaches occurring more than once a month prior to December 14, 2010 and with prostrating attacks occurring regularly after December 14, 2010; the Veteran's migraines have not been productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2. The criteria for a disability rating in excess of 10 percent for migraines prior to December 14, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

3. Beginning December 14, 2010, the criteria for a 30 percent disability rating for migraines, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2006 and June 2008 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.  The Veteran was also offered a hearing before the Board but declined.

Additionally, the Veteran's claim was remanded in October 2011 to obtain outstanding VA and private treatment records as well as to schedule the Veteran for an appropriate VA examinations to assess the nature and severity of his hearing loss and headaches.  The record contains an October 2011 notice letter requesting that the Veteran identify or submit additional medical evidence.  Outstanding VA medical records were added to the Veteran's claims file in October 2011.  Finally, an audiometric examination and a general medical examination were completed in December 2011 in accordance with the remand directives.  The examinations contain adequate and sufficient results and findings on which to properly rate the Veteran's bilateral hearing loss and migraine headaches.  As such, the Board finds that the October 2011 remand directives were substantially complied with.  Stegall, 11 Vet. App. at 268.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with examinations (the reports of which have been associated with the claims file) in June 2006, August 2006, August 2008, and December 2011.  The Board finds the August 2006 and December 2011 VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  If an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.



II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

III. Increased Rating -Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2013).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

The evidence most probative to the period on appeal consists of four audiometric evaluations at which the Veteran was seen by a VA audiologist and evaluated for hearing loss.  In June 2006 an audiogram was conducted.  Audiometric results for puretone thresholds and Maryland CNC scores were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
65
70
LEFT
60
65
65
80
75
Puretone averages: Right - 62.5; Left - 71.25
Maryland CNC Scores: Right - 88 percent; Left - 100 percent


Based on these results, and applying Table VI, the Veteran is shown to have level III hearing impairment in the right ear and level II hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the provisions under 38 C.F.R. § 4.86 apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or greater for each ear.  As such, applying table VIA results in a level V hearing impairment in the right ear and a level VI hearing impairment in the left ear.  Combining these designations under Table VII results in a 20 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record also contains an August 2006 QTC audiological examination.  Audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
55
55
70
LEFT
55
55
60
75
80
Puretone averages: Right - 61.25; Left - 67.5
Maryland CNC Scores: Right - 92 percent; Left - 92 percent

Based on these results, and applying Table VI, the Veteran is shown to have level III hearing impairment in the right ear and level II hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  However, the provisions under 38 C.F.R. § 4.86 apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are again all 55 decibels or greater for each ear.  As such, applying table VIA results in a level IV hearing impairment in the right ear and a level V hearing impairment in the left ear.  Combining these designations under Table VII results in a 10 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  



In August 2008 the Veteran was provided a third VA examination.  Audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
60
65
LEFT
45
50
55
75
75
Puretone averages: Right - 56.25; Left - 63.75
Maryland CNC Scores: Right - 94 percent; Left - 90 percent

Based on these results, and applying Table VI, the Veteran is shown to have level I hearing impairment in the right ear and level III hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 do not apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater, nor is the puretone threshold 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz, in either ear.  

A fourth examination was conducted in December 2011.  Audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
60
70
LEFT
50
65
75
80
80
Puretone averages: Right - 56.25; Left - 75
Maryland CNC Scores: Right - 90 percent; Left - 82 percent

Based on these results, and applying Table VI, the Veteran is shown to have level II hearing impairment in the right ear and level V hearing impairment in the left ear.  Combining these designations under Table VII results in a 10 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 apply with respect to the Veteran's left ear because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater.  Applying table VIA results in a level VI hearing impairment in the left ear.  Combining the level II designation with the level VI designation would still yield only a 10 percent rating.

The above audiometric data reflect that the Veteran's hearing loss is manifested by symptoms that more closely approximate a 10 percent disability rating throughout the period on appeal.  The Board recognizes that the June 2006 audio evaluation results reflect hearing loss consistent with a 20 percent disability rating.  That test appears to be an outlier when compared to the other audio evaluations that followed.  Indeed, while not reflecting an overwhelming improvement, the examination conducted only two months later (August 2006) resulted in findings that do not support the assignment of a 20 percent rating.  The next two examinations (August 2008 and December 2011) have similar results to the August 2006 examination.  Accordingly, the Board will rely on the VA audiology findings from August 2006, August 2008, and December 2011 rather than those from June 2006, as representative of the Veteran's level of hearing loss for the entire rating period.

With respect to the Court's holding in Martinak, at both the August 2006 and December 2011 audiometric examinations the Veteran was asked how his bilateral hearing loss impacted his daily life including his ability to work.  The August 2006 examination report reflects that the Veteran experienced the difficulty understanding conventional speech in certain environments.  He also had a hard time hearing passengers in his car while driving and listening to the radio.  The December 2011 examination report reflects that the Veteran reported significant effects on his occupation but no effects on his normal daily activities.  Neither the June 2006 nor August 2008 examination reports describe the functional effects of the Veteran's hearing loss.  However, as noted, the Veteran's has not alleged prejudice.

The Board has similarly reviewed the multiple statements from the Veteran and, while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that an increased schedular rating is warranted for the Veteran's bilateral hearing loss to exceed 10 percent at any point during the period on appeal.

Further, the Board has considered the Veteran's claims that the August 2006 examination is inadequate based on the Maryland CNC scores.  Specifically, the Veteran asserts that conducting the Maryland CNC test at 80 decibels is incorrect and reflective of exceptional hearing loss.  This argument is not persuasive for the following reasons.  First, the Veteran has not specifically asserted that the examiner is incompetent or provided a basis for his argument that conducting the Maryland CNC test at 80 decibels is in error.  The Court of Appeals for Veterans Claims and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Therefore, the Board presumes that the examiner conducted the Maryland CNC score in a manner consistent with his expertise, training, and generally accepted medical standard.  Second, as described above, the Veteran's audiometric results at this examination were such that application of Table VIA was warranted.  Under Table VIA Maryland CNC scores are not utilized in determining the level of hearing impairment of each ear.  Therefore, any deficiency in the Maryland CNC score testing at that time is moot.

In sum, the evidence demonstrates that the Veteran's hearing loss symptoms resulted in a 10 percent disability rating for the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Increased Rating -Migraines

The Veteran's migraine headaches are currently rated as 10 percent disabling prior to December 14, 2011, and 30 percent disabling thereafter.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Because migraine headaches involve the symptom of head pain, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  His statements about his migraine symptoms constitute competent evidence for rating purposes.

A September 2009 VA examination report reflects that the Veteran reported experiencing headaches one week per month since 1988.  The report does not contain evidence regarding the severity of these headaches but notes that the Veteran obtained some relief through the use of ice packs.  VA treatment records from this time reflect that the Veteran does experience migraine headaches and that he was prescribed Motrin (see November 2007 VA treatment report).  The Veteran also submitted numerous statements during this period.  A July 2006 statement reflects that he has migraine headaches constantly and uses Motrin to reduce the pain.  An August 2006 statement reflects that his headaches are caused by prolonged ringing in his ears and that he treats them with Motrin or other pain killers.  It was not until his December 2011 VA examination when the Veteran reported that over the past year he experienced three headaches per week, the majority of which were prostrating and required him to stop his activity and lie down.

Based on the evidence described, the Board finds that a 30 percent disability rating, and no higher, is warranted beginning December 14, 2010.  Prior to this date the evidence reflects that the Veteran clearly experienced frequent headaches.  However, the evidence does not reflect that these headaches were characteristic of prostrating attacks.  At the December 2011 examination, the Veteran reported consistent and frequent prostrating attacks dating back one year.  This is the first report of prostrating headaches in the record.  As such, the Board finds that prior to December 14, 2010, the Veteran's migraine headaches were productive of symptoms that more closely approximated a 10 percent disability rating.

Beginning December 14, 2010, the evidence demonstrates that the Veteran's migraine headaches were productive of prostrating attacks occurring on an average of once a month over the last several months.  The most probative evidence during this period is the December 2011 VA examination report.  As described, the Veteran reported experiencing headaches three times per week with the majority of those being prostrating.  He also reported that his headaches forced him to change jobs from technician to trouble shooter and driver for Time Warner 6 months prior to the examination.  The report reflects that the Veteran misses four hours of work every other day due to headaches.

A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran experiences frequent prostrating attacks.  However, the record reflects that he continues to be employed with Time Warner.  While he had to change his job responsibilities, this does not indicate severe economic inadaptability, but rather, his ability to change positions and continue working would tend to be evidence of economic adaptability.  As the evidence does not demonstrate headaches productive of severe economic inadaptability a 50 percent disability rating is not warranted.

V. Other Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss and migraine headaches are specifically contemplated by the schedular rating criteria.  
Decreased hearing and being unable to hear some distinguishable words or family members are symptoms contemplated by the hearing impairment levels.  See Martinak, 21 Vet. App. at 455.  The Veteran's headaches have been manifested by severe pain, prostration, and occur up to three times per week, while not preventing the Veteran from maintaining employment.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.124a, Diagnostic Code 8100.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his headaches.  Rather, the record reflects that the Veteran is currently employed.  Although he does assert that his headaches have a detrimental effect on his productivity (e.g. missing four hours of work every other day), he has not alleged that he is, or was at any time, unemployable on account of his headaches.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected headaches.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, is denied.

Entitlement to a disability rating in excess of 10 percent for migraines prior to December 14, 2010, is denied.

Entitlement to a disability rating of 30 percent for migraines, and no higher, from December 14, 2010 is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


